Citation Nr: 0124552	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for right knee 
disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for irritable bowel 
syndrome.

6.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection psychiatric disability, 
to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from February 1989 to May 
1992, to include service in the Persian Gulf.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.

The veteran failed to report for a September 2001 hearing at 
the RO before a Member of the Board.  He has not requested 
that the hearing be rescheduled.


REMAND

The RO denied the matters on appeal as not well grounded.  
However, during the pendency of the appeal and after the RO's 
most recent consideration of the veteran's claims, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran has not been advised of the above and a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law and the implementing 
regulations.  In this regard, although the veteran has been 
provided VA examinations, the examiners did not provide 
opinions concerning the etiology of the veteran's diagnosed 
disorders or adequate information concerning the symptoms 
reported by the veteran for which no diagnosis was rendered.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers who may 
possess additional records pertinent to 
any of his claims.  After obtaining any 
necessary releases, the RO should attempt 
to obtain and associate with the claims 
files copies of any medical records 
identified by the veteran, which have not 
been secured previously.  In any case, 
the RO should ensure all records of 
pertinent VA treatment and/or evaluation 
to date are associated with the claims 
file.

2.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.

3.  The RO should arrange for VA 
examinations by physicians with 
appropriate expertise to determine the 
nature and etiology of any currently 
present psychiatric disability, right 
knee disability, right hip disability, 
allergic rhinitis, irritable bowel 
syndrome, disability manifested by 
fatigue, disability manifested by a skin 
rash, and disability manifested by 
headaches.  The examiners must review the 
claims folder before completing the 
examination reports.  The examiners 
should identify any objective evidence of 
the veteran's claimed symptoms and state 
whether such may be attributed to any 
known clinical diagnosis; and, if so, 
provide an opinion with respect to each 
such diagnosed disorder as to whether it 
is at least as likely as not that the 
disorder is etiologically related to the 
veteran's military service.  The 
examiners should specifically indicate 
which, if any, of the objectively 
demonstrated symptoms are not 
attributable to a known clinical 
diagnosis.  Any necessary tests or 
studies should be performed.  A complete 
rationale for all opinions expressed 
should be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
then should undertake any other action 
required to comply with the notice and 
duty to assist provisions of the VCAA and 
the implementing regulations.

5.  Then, the RO should readjudicate the 
issues on appeal.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate action, if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
remand, the Board intimates no opinion as to any ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified by the RO.

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


